— Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was charged in a misbehavior report with possession of a controlled substance after a search of his cube uncovered a substance hidden in the radiator that tested positive for marihuana. Following a tier III disciplinary hearing, petitioner was found guilty as charged. The determination was affirmed on administrative appeal, prompting petitioner to commence this CPLR article 78 proceeding.
We confirm. The misbehavior report and positive test result for marihuana provide substantial evidence to support the determination of guilt (see Matter of Shorter v Prack, 100 AD3d 1178, 1179 [2012]). Petitioner’s remaining contentions — including that he was denied the right to call witnesses, denied documentary evidence and that Department of Corrections and Community Supervision procedures were not properly followed — were not raised at the hearing and, therefore, are unpreserved for our review (see Matter of Ayrhart v Fischer, 94 AD3d 1310, 1311 [2012]; Matter of Hamilton v Goord, 32 AD3d 642, 643 [2006], lv denied 7 NY3d 715 [2006]).
Stein, J.P., McCarthy, Garry and Egan Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.